DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a final rejection in response to the amendments and arguments filed 07/21/2022. Claims 16-24 and 28-33 are currently pending with claim 16 amended, claims 25-27 canceled and claims 31-33 new.

Election/Restrictions
Newly submitted claims 31-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
I. Originally Presented Claims 16-24 and 28-30, drawn to a method to operate a wind turbine, classified in F03D7/045.
II. Newly Submitted Claims 31-33, drawn to a method for siting a wind turbine at a new site, classified in F03D13/30.
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different modes of operations and effects. Invention I is related to the operation of a wind turbine and invention II is related to commissioning of a wind turbine to a new site.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (i.e. searching different classes/subclasses or
electronic resources, or employing different search queries); and/or the prior art applicable to one would not likely be applicable to another; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112 first paragraph.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, see the response, filed 07/21/2022, with respect to 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of 04/22/2022 has been withdrawn in light of amendment to the claims.
Applicant's arguments filed 07/21/2022, with respect to the art rejections, have been fully considered but they are not persuasive. In response to arguments in section A. of the response, it is contended that claim 31 does not include all of the limitations of the base claim and any intervening claims related to claim 25 but instead introduces limitations that are different in scope from the claims filed 03/31/2021.
In response to arguments in section C. of the response, it is agreed that the prior art Newman does not explicitly teach the limitations of “a received rotor effective wind speed data” as amended in claim 16. However, the prior art Newman does teach, [0023] and claim 11, the use of wind speed data in determining turbulence intensity. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, as argued on second paragraph of page 6, it is noted that the features upon which applicant relies (i.e., “… The TI is wind turbine specific, waked sensor considerations are avoided (e.g. sensor is behind rotor or affected by wake producing structures …, and rotor effective wind speed is a virtual sensor, thus avoiding expense of physical sensors and thereby enabling significant scaling advantage …”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to further arguments to the prior art Newman in section C. of the response, it is contended that the prior art Newman does not expressly teach away from the use of other data, such as rotor effective wind speed data, which may be gathered from sensors as is known in the art and may thus be applicable to the system of Newman, see rejection to follow. While it also seems applicant is arguing that the “rotor effective wind speed” is a virtual sensor, such limitation is not reflected in the claims and the prior art teaches that rotor effective wind speed data may be gather from sensors as well. Additionally, the instant specification, [0028], states that “wind speed data may be derived from physical and/or virtual sensors”. The instant application [00149] also describes the rotor effective wind speed as at least and average wind speed which is also known in the art, see rejection to follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-24 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document WO 2017/106323 to Newman et al. (Newman) in view of German Document DE102006014121A1 to Avagliano et al. (and based on submitted English Machine Translation) (Avagliano).
In Reference to Claim 16
Newman discloses a method to operate a wind turbine (claim 11: modification of an operating parameter of a wind turbine for instance), the method comprising: determining a correction model associated with the wind turbine (claim 11 and Fig. 1: such as at least one modified meteorological characteristic value or statistical error correction model); determining a corrected turbulence intensity parameter associated with the wind turbine based on the correction model (claim 11: corrected turbulence intensity estimate) and received wind speed data (claim 11: wind speed data indirectly leading to TI); and operating the wind turbine based on the corrected turbulence intensity parameter (claim 11: modification of an operating parameter of a wind turbine for instance).
Newman does not explicitly teach “… a received rotor effective wind speed data …”
Avagliano is related to a method to operate a wind turbine ([0002], as the claimed invention, and teaches determining wind turbulence intensity based on a received rotor effective wind speed data ([0025]: such as average wind speed and rotor speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Newman wherein the determining the corrected turbulence intensity parameter associated with the wind turbine is based on the correction model and a received rotor effective wind speed data, as taught by Avagliano, so as to aid in the calculating of turbulence intensity and using or factoring average wind speed data and speed associated with the rotor as is known in the art as taught by Avagliano (Avagliano: [0025]).
In Reference to Claim 17
Newman, as modified by Avagliano, discloses the method according to claim 16, wherein determining the correction model comprises: receiving a first and a second plurality of wind data (Newman Fig. 1 and paragraph [0025]-[0026]: such as raw LIDAR data and LIDAR-based meteorological data); processing the first and the second plurality of wind data to determine a first and a second set of estimates respectively, each set of estimates including at least one of: a normalized plurality of wind data, a turbulence intensity parameter (Newman paragraph [0025]-[0026]: average wind speeds or volume averaging, and turbulence intensity information and corrections for instance); and calibrating the correction model based at least on one from the first set of estimates and at least one from the second set of estimates (Newman claim 1: using a computing device including a physics-based error correction module for instance).
In Reference to Claim 18
Newman, as modified by Avagliano, discloses the method according to claim 17, wherein the first plurality of wind data (Newman such as raw LIDAR data) are wind speeds associated with the wind turbine and comprise wind speeds from at least one of: rotor averaged wind speeds, or LIDAR based wind speeds (Newman paragraph [0020] and [0023]: such as estimated wind velocity and wind speed from LIDAR instruments).
In Reference to Claim 19
Newman, as modified by Avagliano, discloses the method according to claim 18, wherein the second plurality of wind data comprise wind speeds obtained from at least one of: a meteorological mast, a set of aeroelastic simulations, or a set of measurements associated with a test wind turbine (Newman paragraph [0014]: such as data from models, data from trained systems using met towers).
In Reference to Claim 20
Newman, as modified by Avagliano, discloses the method according to claim 17, wherein determining the corrected turbulence intensity comprises: receiving a third plurality of wind data (Newman claim 11: such as in situ instrument data); and processing the third plurality of wind data to determine a third set of estimates, the third set of estimates including an uncorrected turbulence intensity parameter (Newman paragraph [0032]: such as where differences with other modified data may be ascertained), and at least one of: a normalised plurality of wind data (Newman such as wind data collected).
In Reference to Claim 21
Newman, as modified by Avagliano, discloses the method according to claim 20, wherein the third plurality of wind data are wind speeds associated with the wind turbine and comprise at least one of: nacelle anemometer wind speeds, SODAR based wind speeds, and LIDAR based wind speeds (Newman paragraph [0031]: such as wind data from in-situ instruments).
In Reference to Claim 22
Newman, as modified by Avagliano, discloses the method according to claim 16, wherein operating the wind turbine based on the corrected turbulence intensity comprises determining an operational parameter of the wind turbine based on the corrected turbulence parameter (Newman claim 11: such as modification of an operating parameter of a wind turbine for instance).
In Reference to Claim 23
Newman, as modified by Avagliano, discloses the method according to claim 16, wherein the correction model comprises at least one of: or a non-parametric regression model (Newman paragraph [0053]: such as using the multivariate adaptive regression splines method); or wherein determining the corrected turbulence intensity parameter is performed recursively at a regular time interval of between 5 minutes and 30 minutes (Newman paragraph [0035]: such as modules 10 on a 10 minute interval).
In Reference to Claim 24
Newman, as modified by Avagliano, discloses the method according to claim 20, further comprising calibrating a site correction model based on at least the second plurality of wind data and the corrected turbulence intensity parameter (Newman paragraph [0031]-[0032]: such as generating module 12 in machine training).
In Reference to Claim 28
Newman, as modified by Avagliano, discloses a wind turbine including at least two rotor blades and a model-based controller configured for determining rotor averaged wind speed, wherein the controller is configured to operate the wind turbine according to claim 16 (Newman Fig. 1 and paragraph [0024]: such as 6).
In Reference to Claim 29
Newman, as modified by Avagliano, discloses a wind farm comprising at least one wind turbine and a wind farm controller, the wind farm controller comprising a processor configured to perform the method according to claim 16 (Newman paragraph [0014]: such as controller in the system as used to control wind farms).
In Reference to Claim 30
Newman, as modified by Avagliano, discloses a system for operating a wind turbine, the system comprising a processor configured to perform the method according to claim 16 (Newman Fig. 1: such as system 2).

Examiner Notes
Examiner notes that the independent claim 16 has been analyzed under 35 USC § 101, Patent Subject Matter Eligibility. MPEP 2106. It seems the claim recites elements beyond an judicial exception of an abstract idea and seems to integrate the exception into a practical application of the exception. The limitation of “operating the wind turbine based on the corrected turbulence intensity parameter” appears to be a known process in the state of the art and thus appears to be a practical application of judicial exception of an abstract idea in light of claim 16.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show turbulence intensity used in gathering site data or as part of site data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745